FILED
                                                              AUGUST 31, 2021
                                                         In the Office of the Clerk of Court
                                                        WA State Court of Appeals, Division III




          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                             DIVISION THREE

STATE OF WASHINGTON,                           )         No. 37055-1-III
                                               )
                  Respondent,                  )
                                               )
   v.                                          )
                                               )
EDUARDO S. MARTINEZ,                           )         UNPUBLISHED OPINION
                                               )
                  Defendant.                   )
                                               )
                                               )
JOHN GARY METRO,                               )
                                               )
                  Appellant.                   )

        PENNELL, C.J. — Attorney Gary Metro appeals a court order imposing contempt

sanctions for violation of a pretrial order. He also claims the trial court abused its

discretion by declaring a mistrial based on the violation. We affirm.

                                           FACTS

        Gary Metro’s client, Eduardo Martinez, was charged with two counts of first

degree rape of a child. His brother Alejandro Martinez was a codefendant. The charges
No. 37055-1-III
State v. Martinez


stemmed from incidents dating back to 1995 and 1996. Resolution of the prosecution

was delayed for approximately 25 years due to violations of pretrial release.

        The State’s first two attempts to adjudicate the charges against Eduardo Martinez

resulted in mistrials. During the course of the trial process, the court issued a pretrial

ruling, prohibiting admission of either brother’s good character or lack of prior criminal

convictions. Mr. Metro was aware of this pretrial ruling and its applicability to his client’s

case.

        At the time of the third trial against Eduardo Martinez, Mr. Metro gave an opening

statement. The statement, recounted in the order on sanctions, included the following:

                And [Eduardo Martinez] went back with his mother to Connecticut
        when he was 15 or 16 or 17. . . . And he came back here. . . . And he
        decided to go back to Connecticut. . . .
                And so years go by. And there’s no indication that Eduardo did
        anything but work, obey the law, play with his kids, raise a family, give
        credits as best he could to his community. . . .
                And 25 years had gone by. And no policemen went from Bridgeport,
        Connecticut, to try to find Eduardo or Alejandro. No police officer tried to
        find these allegedly really dangerous men that could be passing disease2[1]
        throughout our society. Whatever their motive was to do this – they’ve not
        really told us. If their motive was to have sex with children, they surely


        1
         The original footnote from the order on sanctions reads: “Counsel, without
objection by any party, referenced the AIDS [acquired immunodeficiency syndrome]
crisis during the charge period in jury selection.” Clerk’s Papers at 58 n.2; see also
3 Report of Proceedings (Aug. 28, 2019) at 525 (asking if prospective jurors remembered
the AIDS crisis).

                                               2
No. 37055-1-III
State v. Martinez


       don’t seem to believe that motive. Or I would hope they would have been
       very much more active.
              So what’s their motive?
              They don’t find Alex. They don’t find Eduardo being picked up on
       kidnapping children or having child pornography or anything of the sort.
       They find Eduardo for one reason: Somebody else rear-ended him.

Clerk’s Papers at 58; see also 3 Report of Proceedings (RP) (Aug. 28, 2019) at 569-71.

No one objected.

       The trial court addressed Mr. Metro’s argument during a conference with

counsel after the opening statements were completed. The court expressed concern that

Mr. Metro’s arguments violated its pretrial ruling. The court asked counsel to submit

briefing on whether there had been a violation and, if so, the applicable remedies.

       The State contended in its briefing that Mr. Metro violated the pretrial ruling,

requested a general curative instruction, and suggested punitive sanctions against

Mr. Metro. Alejandro Martinez’s attorney claimed Mr. Metro did not violate the order,

but requested a mistrial if the trial court disagreed, pointing out his client would be

prejudiced if the jury expected to receive good character evidence. Mr. Metro stated he

had not intentionally violated the court’s order and was only trying to humanize his client.

Mr. Metro did not address the applicable remedy, should the court find he violated its

order. At the subsequent hearing on the issue, Mr. Metro stated, “whatever you decide,

I’m okay with.” 3 RP (Aug. 29, 2019) at 609.

                                              3
No. 37055-1-III
State v. Martinez


       The trial court concluded Mr. Metro’s statements violated its pretrial order and that

the prejudice to Alejandro Martinez was incurable. The court then declared a mistrial as

to all defendants. Mr. Metro did not object.

       The trial court subsequently issued an order finding Mr. Metro “knew or should

have known” the comments made in the opening statement violated the court’s pretrial

order. CP at 61-62. The court “regretfully” concluded Mr. Metro’s conduct was “at least

tantamount to bad faith.” Id. at 62. The court highlighted the waste and delay caused by

having to declare a third mistrial. It employed its inherent authority to impose monetary

sanctions against Mr. Metro for his bad faith “to act as a sufficient deterrent to future

similar behavior.” Id. at 64.

       Mr. Metro appeals.

                                        ANALYSIS

Sanctions

       Mr. Metro contends the trial court punitively sanctioned him for contempt in

violation of due process. Specifically, Mr. Metro claims the court was prohibited from

imposing punitive contempt sanctions because the proceedings were not initiated by

the filing of a complaint or information. See, e.g., RCW 7.21.040(2)(a) (“An action to

impose a punitive sanction for contempt of court shall be commenced by a complaint or


                                               4
No. 37055-1-III
State v. Martinez


information.”). We review Mr. Metro’s due process claims de novo. State v. Mullen,

171 Wn.2d 881, 893-94, 259 P.3d 158 (2011).

       Violation of a court order constitutes contempt. RCW 7.21.010(1)(b). When

contempt occurs in the presence of the court, prior notice in the form of a criminal

complaint is unnecessary. RCW 7.21.040(1), .050(1). Instead, the court may adjudicate

the matter summarily. RCW 7.21.050(1). Summary contempt allows for the immediate

issuance of sanctions “and the contemnor is entitled only to speak in mitigation.” Sanchez

v. Rose, 12 Wn. App. 2d 670, 674, 459 P.3d 336 (2020). Summary contempt sanctions

may be either “remedial or punitive.” RCW 7.21.050(1). Constitutional due process

protections do not bar courts from imposing summary contempt sanctions. See Int’l

Union, United Mine Workers of Am. v. Bagwell, 512 U.S. 821, 827 n.2, 114 S. Ct. 2552,

129 L. Ed. 2d 642 (1994); In re Contempt of Court of Willis, 94 Wash. 180, 185, 162 P.

38 (1917).

       Mr. Metro does not contest the fact that he committed a direct act of contempt in

the presence of the court. As such, the court was entitled to invoke summary contempt

without the need for a complaint or information. Mr. Metro does not argue the trial court

lacked a factual basis to find contempt or the court failed to make adequate findings to




                                             5
No. 37055-1-III
State v. Martinez


allow it to deviate from statutory summary contempt procedures. 2 Thus, we lack any

further basis to review Mr. Metro’s challenge. The contempt order is affirmed.

Mistrial

       Mr. Metro contends the trial court improperly declared a mistrial because the

improper portions of his opening statement did not cause any appreciable prejudice.

Mr. Metro did not designate the mistrial order in his notice of appeal. See RAP 2.4(a)

(“The appellate court will . . . review the decision or parts of the decision designated in

the notice of appeal.”). And he does not appear to argue that the mistrial order

prejudicially impacted the trial court’s imposition of contempt sanctions. See RAP 2.4(b)

(“The appellate court will review a trial court order or ruling not designated in the notice

. . . if . . . the order or ruling prejudicially affects the decision designated in the notice.”).




       2
         By statute, punitive sanctions for summary contempt are limited to $500 or
30 days’ imprisonment per violation. RCW 7.21.050(2). In addition, statutory summary
contempt sanctions are to be imposed “immediately” or “at the end of the proceeding.”
RCW 7.21.050(1). However, trial courts are not limited to statutory procedures or
remedies if found inadequate. In re Dependency of A.K., 162 Wn.2d 632, 647, 174 P.3d
11 (2007). Here, the trial court imposed over $3,000 in punitive sanctions one week after
Mr. Metro’s contemptuous conduct. Mr. Metro does not argue this violated the summary
contempt statute or that the trial court failed to make findings regarding the adequacy of
statutory remedies.

                                                 6
No. 37055-1-III
State v. Martinez


We therefore decline to review this matter further. See State v. Donaghe, 172 Wn.2d 253,

263 n.11, 256 P.3d 1171 (2011) (court may decline to reach issue that has been

inadequately briefed).

                                    CONCLUSION

       The order on sanctions is affirmed.

       A majority of the panel has determined this opinion will not be printed in

the Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.

                                          _________________________________
                                          Pennell, C.J.

WE CONCUR:


____________________________
Siddoway, J.


____________________________
Staab, J.




                                             7